30 F.3d 131
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin SLADE, Plaintiff Appellant,v.Helen F. FAHEY, United States Attorney;  William G. Otis,Senior Litigation Counsel;  David G. Benger,Defendants Appellees.
No. 94-6416.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 22, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-94-260-N)
Calvin Slade, appellant pro se.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders that dismissed his Bivens* action as frivolous under 28 U.S.C. Sec. 1915(d) (1988) and denied his motions for reconsideration and recusal.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Slade v. Fahey, No. CA-94-260-N (E.D. Va.  Mar. 3 and 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)